Title: Editorial Note: Plan for Government of the Western Territory
From: 
To: 


          Plan for Government of the Western TerritoryEditorial Note
          On 1 Mch. 1784, immediately after the acceptance of the Virginia Deed of Cession, Jefferson presented his report of a plan for the government of the territory embraced by the newly created national domain and by other territories that would be ceded. But this report, the foundation stone of American territorial policy which, as amended, became known to history as the Ordinance of 1784, had antecedents that apparently have not been noted heretofore. Even its major features have been confused or misunderstood. The committee report as submitted 1 Mch. 1784 and as revised and resubmitted 22 Mch. 1784 should not, therefore, be presented alone and without commentary.
          “The man chiefly responsible for the foundation of the first ‘colonial policy’ of the United States,” a careful historian has stated, “was Thomas Jefferson. He had long been interested in the region west of the Alleghenies, not as a speculator, but as a statesman, a scientist, and a believer in agrarian democracy. Where others wanted to hand the West over to speculators, he wanted it to belong to actual settlers. Where others distrusted westerners as banditti and wanted them ruled by military force, he wanted them to govern themselves. Thus when he brought the Virginia cession to Congress, he had definite ideas about what should be done” (Merrill Jensen, The New Nation, p. 353, citing, as the most recent and best account of Jefferson’s relation to the West, Anthony Marc Lewis’ “Jefferson and Virginia’s Pioneers, 1774–1781,” MVHRMississippi Valley Historical Review, xxxiv [1948], 551–88). On the basic policy of establishing local autonomy and of employing the national domain for the encouragement of actual settlers, this was correct—though the resolution on a plan for the government of the western territory as Jefferson drew it contained no reference either to sale or gift of lands (cf. TJ’s report on establishing a land office, 30 Apr. 1784). His unsuccessful effort to amend the Articles of Confederation in 1776, for example, would have provided that Congress control all purchases of lands from Indians in territories not claimed by any state and also that these lands “when purchased shall be given freely to those who may be permitted to seat them” (Vol. 1: 182).
          
          The central concept in the Ordinance of 1784—that out of the western territories new states republican in nature should be formed and incorporated into the Union on a basis of equality with the original states—was also an idea that Jefferson had entertained from the beginning of the Revolution. His draft of a Constitution for Virginia in 1776 had provided for the establishment of new colonies west of the Alleghenies to be based on “the same fundamental laws contained in this instrument and … [to be] free and independant of this colony and of all the world” (Vol. 1: 363). This part of his draft, in modified form, was adopted by the Virginia Convention of 1776 (same, p. 383, 385 note 19). As Malone, Jefferson, I, 412, points out, the principle of admitting new states on an equal basis was by 1784 “generally accepted … and cannot be properly credited to any single man. Jefferson … if he did not originate it … was certainly one of those who held it first. It had been basic in his own thinking about the future of the Republic throughout the struggle for independence. He had no desire to break from the British Empire only to establish an American—in which the newer region should be subsidiary and tributary to the old. What he dreamed of was an expanding Union of self-governing commonwealths, joined as a group of peers.”
          Another dominant feature of the Ordinance of 1784 was that it applied to all parts of the national domain—those already acquired as well as those to be acquired in the future, not merely (as was the case with the more famous Ordinance of 1787) to the territory northwest of the Ohio. But it is now apparent that this feature of Jefferson’s report of 1 Mch. 1784 was the result of progressive steps in his thinking. The earlier of these steps, so far as known documentary evidence of them is concerned, have no relation to principles or forms of territorial government or to the disposition of lands or to the relationship of new states with the United States: they are concerned only with the boundaries and location of “colonies” that Jefferson evidently planned or considered in the period 1783–1784 when he faced the problem of the West.
          The first of these steps involves a “New Colony” covering roughly two degrees of latitude and “6. or 7. degrees of Longitude” (Document I). This fragment is undated, but it could scarcely have been written after the middle of Feb. 1784 when Jefferson had completed the report presented on 1 Mch. Its boundaries embraced most of the northern part of the present states of Indiana and Ohio, together with a slice of the southern part of what is now Michigan. The purpose that Jefferson had in mind in proposing this new “colony” may have been similar to (or even influenced by) that urged by Washington in the autumn of 1783 when, in response to inquiries from James Duane, chairman of a committee dealing with Indian affairs, he presented a long and thoughtful outline of policy concerning the western territory. In any case, the progressive evolution of Jefferson’s plans can best be understood in light of discussions in Congress late in 1783 just before Jefferson took his seat. The principal object, thought Washington, was to establish order and regulation. “To suffer a wide extended Country to be over run with Land Jobbers, Speculators, and Monopolisers or even with  scatter’d settlers,” he declared, “is, in my opinion, inconsistent with that wisdom and policy which our true interest dictates, or that an enlightened People ought to adopt, and, besides, is pregnant of disputes both with the Savages, and among ourselves, the evils of which are easier to be conceived than described; and for what? but to aggrandize a few avaricious Men to the prejudice of many, and the embarrassment of Government” Therefore, he advised, let a line of demarcation between the two peoples be established, taking care “neither to yield nor to grasp at too much.” Let it be proclaimed a felony to survey or settle beyond the line, and let the frontier garrison enforce the order. This would not only achieve peace with the Indians, but would enable Congress to “dispose of the Land to the best advantage; People the Country progressively, and check Land Jobbing and Monopolizing (…… now going forward with great avidity) while the door would be open, and the terms known for every one to obtain what is reasonable and proper for himself upon legal and constitutional ground.”
          If this orderly mode of dealing with the Indians and the western territory were not adopted, Washington declared, one of two things would happen: “the settling, or rather overspreading the Western Country will take place, by a parcel of Banditti, who will bid defiance to all Authority,” or there would be a renewal of Indian hostilities. Washington then proposed new states to be established in an extensive area: “from the Mouth of the Great Miami River which empties into the Ohio to its confluence with the Mad River, thence by a Line to the Miami Fort and Village on the other Miami River which empties into Lake Erie, and Thence by a Line to include the Settlement of Detroit would with Lake Erie to the No.ward Pensa. to the Eastwd. and the Ohio to the Soward form a Governmt. sufficiently extensive to fulfill all the public engagements, to receive moreover a large population by Emigrants, and to confine The Settlement of the New States within these bounds would … be infinitely better … than to suffer the same number of People to roam over a Country of at least 500,000 Square Miles contributing nothing to the support, but much perhaps to the Embarrassment of the Federal Government.” If, however, Detroit were not to be included within such a governmental area, Washington thought that “a more compact and better shaped district for a State would be for the line to proceed from the Miami Fort and Village along the River of that name to Lake Erie, leaving In that case the Settlement of Detroit, and all the Territory No. of the Rivers Miami and St. Josephs between the Lakes Erie, St. Clair, Huron, and Michigan to form, hereafter, another State equally large compact and water bounded.” Asked about Indian affairs, he had proposed the formation of new governments in the western territory. “At first view,” he concluded in this remarkable and pivotal letter to Duane, “it may seem a little extraneous, when I am called upon to give an opinion upon the terms of a Peace proper to be made with the Indians, that I should go into the formation of New States; but the Settlemt. of the Western Country and making a Peace with the Indians are so analogous that there can be no definition of the one without involving considerations  of the other” (Washington to Duane, 7 Sep. 1783, Writings, ed. Fitzpatrick, xxvii, 133–40).
          This letter was written at Rocky Hill, New Jersey, and Congress was then sitting at nearby Princeton. The very next day the Virginia delegates in Congress reported that information had been received from the commander at Fort Pitt that a body of some 400 men “from the Western Frontier of Virginia, had passed the Ohio, in order to establish a settlement on the Muskingum” and that “The General” apprehended an immediate Indian war would be “among the first of the many evil consequences that must result from such lawless measures” (Mercer, Bland, and Lee to Benjamin Harrison, 8 Sep. 1783, Burnett, Letters of Members, VII, No. 350). Washington’s letter and, no doubt more important, his conversations with Duane and other members of Congress influenced the report that Duane submitted on 15 Oct. 1783.
          The members of Duane’s committee were not sanguine that regulations of the Indian trade as proposed by them would be “a sufficient security against the increase of feeble, disorderly and dispersed settlements in those remote and wide extended territories; against the depravity of manners which they have a tendency to produce; the endless perplexities in which they must involve the administration of the affairs of the United States; or against the calamities of frequent and destructive wars with the Indians, which reciprocal animosities unrestrained by the interposition of legal authority must naturally excite.” They were of opinion that “nothing can avert those complicated and impending mischiefs, or secure to the United States the just and important advantages which they ought to derive from those territories, but the speedy establishment of government and the regular administration of justice.” This, in different words, was Washington’s advice.
          Congress thereupon resolved “That it will be wise and necessary, as soon as circumstances shall permit, to erect a district of the western territory into a distinct government, as well for doing justice to the army of the United States, who are entitled to lands as a bounty, or in reward for their services, as for the accommodation of such as may incline to become purchasers and inhabitants; and in the interim, that a committee be appointed to report a plan, consistent with the principles of the Confederation, for connecting with the Union by a temporary government, the purchasers and inhabitants of the said district, until their number and circumstances shall entitle them to form a permanent constitution for themselves, and as citizens of a free, sovereign and independent State, to be admitted to a representation in the Union; provided always, that such constitution shall not be incompatible with the republican principles, which are the basis of the constitutions of the respective states in the Union” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvf, 693–4; also, 677–9, 690–1).
          On the same day, 15 Oct., Congress appointed a committee of three to prepare an ordinance regulating the Indian trade and on 18 Dec. 1783, when that committee was renewed, it was also charged with the task of drawing up a plan for the temporary government of the western territory. Jefferson was chairman of the new committee and its other members were Cadwalader Morris and James McHenry; their responsibility was to draw up a form of government agreeable to the  basic principles laid down in the resolution of 15 Oct. (PCC: No. 186). On 7 Jan. 1784 the committee on Indian affairs was again renewed. Gaillard Hunt states (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxv, 693, note) that both matters—Indian affairs and plan of government—were again referred to the committee, which now consisted of Jefferson as chairman and Morris, Jacob Read, Hugh Williamson, and Jeremiah Townley Chase as the other members. But Thomson’s journal of committee assignments under 7 Jan. shows only that the committee were directed to “prepare and report an Ordinance for regulating the Indian Trade with a clause prohibiting all civil and military Officers and all Commissioners and Indian Agents from trading with the Indians or purchasing lands from Indians except by express license and Authority of Congress” (PCC: No. 186). There is no evidence that the committee reported such an ordinance—though one regulating Indian affairs was adopted 7 Aug. 1786 (Clarence E. Carter, Territorial Papers of the United States, II, 19–22)—and Thomson’s journal of committee assignments is blank in the column under reports opposite this particular entry. Ford, III, 408, note, makes the further mistake of saying that there “is no record of the ‘appointment’ of the committee to draw up a plan of government which reported on 1 Mch. 1784.” But Thomson’s journal of committee assignments under date of 3 Feb. 1784 shows that Jefferson, Chase, and Howell were appointed a committee to “prepare a plan for temporary government of western territory” and that they reported on 1 Mch. (PCC: No. 186). However, Ford correctly conjectured, on the basis of a letter from David Howell to Jonathan Arnold, that the committee had been appointed prior to 21 Feb., for Howell on that date stated that “A committee has been appointed to report a plan of government, &c., for the western country. The report is agreed to by the committee, but has not yet been made to Congress” (William R. Staples, Rhode Island in the Continental Congress, Providence, 1870, p. 478–82).
          Howell’s letter is interesting for other reasons than the fact that it proves Jefferson had completed the plan of government of the territories shortly after the committee was appointed and some days before the Virginia Deed of Cession was accepted. In it he remarked: “Gov. Jefferson, who is here a delegate from Virginia, and one of the best members I have ever seen in Congress, has a good Library of French books, and had been so good as to lend me.” And Howell’s appraisal of the subject with which his committee was charged reveals agreement with Jeffersonian ideas if not a reflection of Jefferson’s influence: “There are at present many great objects before Congress; but none of more importance, or which engage my attention more than that of the Western Country…. The western world opens an amazing prospect as a national fund, in my opinion; it is equal to our debt. As a source of future population and strength, it is a guaranty to our independence. As its inhabitants will be mostly cultivators of the soil, republicanism looks to them as its guardians. When the states on the eastern shores, or Atlantic, shall have become populous, rich and luxurious, and ready to yield their liberties into the hands of a tyrant, the gods of the mountains will save us, for they will be stronger than the gods of the valleys. Astraea will take her flight from the tops of the Alleghany when she  leaves the New World.” This has very much the ring of Jefferson’s faith in the “cultivators of the soil” and his “peculiar confidence in the men from the Western side of the mountains” (TJ to Muhlenberg, 31 Jan. 1781).
          From the foregoing it is apparent that, some weeks before he had been instructed to draw up a plan for the government of the western territory, Jefferson had inherited the duty recommended by Duane’s committee—“to erect a district of the western territory into a distinct government”—and it may be that soon after his appointment on 18 Dec. 1783 he outlined the boundaries of a “New Colony” conformable to these directions. He must have seen Washington’s letter to Duane, for he no doubt inherited the previous committee’s papers as well as its tasks. We know that during Jefferson’s first days in Congress he was considering measures that would “cement us to our Western friends when they shall be formed into separate states” (TJ to Clark, 4 Dec. 1783), and that during December and January he had been in correspondence with Thomas Hutchins about western rivers and maps pertaining to that area (TJ to Hutchins, 29 Dec. 1783; Hutchins to TJ, 11 Feb. 1784). But the area of “distinct government” whose boundaries he described in the fragment presented here as Document I was different from and less extensive than either of the two new colonies proposed by Washington. (Cf. also TJ to Harrison, 11 Nov. 83.)
          But Jefferson did not share the fears of Washington and others that a horde of “Banditti” would soon possess the western country (TJ to Hogendorp, 4 May 1784; cf. Appendix III, Document II). The orderly and progressive division of the whole of the existing and potential domain into new states to be incorporated into the Union on a basis of equality was too great an object to be hastened by the fear of squatters, the pressures of land companies, or even the claims of officers and soldiers. At any rate, Jefferson soon progressed beyond the idea of a single colony to an intermediate stage involving several divisions of the western territory.
          This intermediate step, like that set forth in Document I, appears not to have been published hitherto. It provided for a cluster of six states lying to the westward of Pennsylvania, Virginia, and North Carolina. These were designated by the letters A, B, C, D, E, and F rather than by names. Their areas, in general, were defined by the natural boundaries of rivers and mountains rather than by lines of longitude and latitude. In these respects the intermediate plan (Document II) differed markedly from its successor. Neither the plan for the single “colony” nor for the cluster of six states is dated. On 1 Feb. 1784, two days before the appointment of the committee to draw up a plan of temporary government, David Howell remarked that “a district for a new state is to be marked out” (Howell to Greene, 1 Feb. 1784; Burnett, Letters of Members, VII, No. 501; italics supplied). This may mean that at that time he and perhaps Jefferson himself had not proceeded beyond the idea of a single governmental district suggested by Washington in the autumn of 1783. Both the first and second of these steps in the evolution of a plan of western government may therefore date from the appointment of the committee on 3 Feb. 1784.
          
          It is certain that the third and final stage was reached before 20 Feb. 1784, for on that day Jefferson described in detail the principal features of his plan. It is almost equally certain that these stages occurred in the sequential order here given, for the “colony” defined in Document I was overlapped by the cluster of proposed states outlined in Document II, just as this cluster was subsequently overlapped by the territories provided for in the committee report (Document III). Each successive stage rendered irrelevant that which preceded it, not only in respect to number, size, and location of territories, but also in respect to its general conception.
          All of these stages are remarkable because each transcended constitutional authority in at least one respect and the last was ultra vires in several important points. To most of these Jefferson was able to commit both his colleagues on the committee and in Congress. First, the report of 1 Mch. 1784 set boundaries to all states whose western limits touched the meridian of longitude that passed through the mouth of the Great Kanawha—this despite the fact that the Articles of Confederation specifically declared that “no State shall be deprived of territory for the benefit of the United States.” The exact number of states that the resolution of 1 Mch. 1784 proposed—a much confused subject—will be discussed below. Second, it proposed to establish states within territory not ceded by any state, including Virginia; “Polypotamia” and “Pelisipia” each had a part of their territory within the area claimed but not ceded by Virginia. Third, though Jefferson’s committee was specifically charged with the task of drawing up “a plan for temporary government of western territory” (PCC: No. 186; italics supplied)—and though the preamble to the report bears the same words, the resolutions proposed three stages of development whereby the settlers in a given area could proceed from (1) a temporary status of self-government to (2) a constitutionally organized statehood once a population of 20,000 had been reached, and, finally, to (3) full admission to the Union on a plane of equality with the original states once population had reached the total of the least populous member of the thirteen original states. This provision for a regular progression from temporary territorial status to permanent statehood was a concept of the Ordinance of 1784 that endured. It was reinforced by the solemn declaration that the terms constituted “a Charter of Compact”—Jefferson’s rare use of capitals (departed from in the broadside text) underscored his sense of the fundamental importance of the declaration—that would stand as “fundamental constitutions between the thirteen original states, and those now newly described.” Fourth, though, as noted above, the idea of establishing new states and admitting them into the Union was by 1784 generally accepted, there was nothing in the Articles of Confederation specifically authorizing such a procedure. As Madison declared in Number 38 of The Federalist: “Congress have undertaken … to form new States, to erect temporary governments, to appoint officers for them, and to prescribe the conditions on which such States shall be admitted into the Confederacy. All this has been done; and done without the least color of constitutional authority…. The public interest, the necessity of the case, imposed upon them the task of over-leaping  their constitutional limits.” Here, but neither for the first nor the last time, Jefferson rested his action not on the narrow basis of a strict interpretation of delegated powers but on the higher law of national interest. Fifth—though this was a departure that Congress would not accept—Jefferson’s plan as reported provided that, after the admission of the first new state, “the assent of two thirds of the United States in Congress assembled” would be necessary in all cases in which, by the Articles of Confederation, the assent of nine states was required. This, in effect, was an amendment of the Articles of Confederation, and Congress altered the passage by inserting the proviso that the substitution of two-thirds for nine states should be first “proposed to the legislatures of the” original states. Finally, there was nothing in the Articles of Confederation to warrant the abolition of slavery or the prohibition of hereditary titles, both of which were in Jefferson’s original report and both of which were struck out by Congress.
          
            
            MAP I (See Document I)
          The number and location of proposed states in the first two stages have never been presented cartographically and, in the final stage, have   been variously and confusedly stated. Hence there is a need for a series of outline maps to show each step. Each of these is given a designation corresponding to the Document in the present group to which it is related.
          This proposal of a single colony requires no comment save that its eastern boundary would be either parallel to the meanders of the Delaware or would follow a meridian of longitude according to whatever settlement Pennsylvania and Virginia eventually made. An agreement had been made on 31 Aug. 1779 to make this western boundary a line of longitude, but actual settlement was not effected until 1785 (Vol. 3: 77; Paullin, Atlas of the Historical Geography of the United States, p. 77–8, Plate 97G). The names and boundaries of the present states of Ohio and Indiana are shown in this map, with heavy dotted lines indicating the proposed colony.
          No satisfactory delineation of Jefferson’s cluster of six states lying along the Ohio river can be made on a modern map. First, some of the boundaries would not close or would even be nonsensical, and, second, to place Jefferson’s six states on an accurate modern map of the region would result in a distortion of their size and relationship, “B” for example becoming much larger than “A.” Accordingly, the present outline is based on A New and Correct Map of North America, published in Thomas Jeffery’s American Atlas (1779), which may have been employed by Jefferson. The first two of Jefferson’s series, states “A” and “B,” have such puzzling bounds that they are difficult to explain even on the basis of imperfect cartographical knowledge and may perhaps be accounted for only on the theory that Jefferson erred in setting them down (see note 1, Document II). Nevertheless, the approximate location and size of these six projected states lying along the Ohio river can be related generally to modern states: state “A” fell in what is now eastern Kentucky and Tennessee; “B” in Tennessee, Kentucky, and a strip of northern Alabama; “C” in northern Ohio and northwestern Indiana; “D” in southern Indiana and southwestern Ohio; “E” in southeastern Illinois and northern Indiana; and “F” in southern Illinois. Between this intermediate stage and that represented in the report of 1 Mch. 1784, Jefferson considered another step incorporating the main features of the report as ultimately drawn but applying these merely to the territory north of the Ohio river—that is, to the area embraced in the Virginia cession. The only evidence for this exists in Jefferson’s letter to Madison of 20 Feb. 1784. If, as he pointed out there, the boundaries separating the three tiers of states followed the meridians of longitude “from the Ohio to L. Erie … allowing to each state an extent of 2°. from N. to South,” there would still be one new state lying between “the meridian of Kanhaway … Pennsylva, the Ohio and L. Erie.” This would have provided for a minimum of seven and a maximum of ten states depending upon the allocation of territory north of parallel 45° and south of parallel 39°. But Jefferson’s letter to Madison made it clear that he was already contemplating the possibility of “crossing these [boundaries of meridians of longitude] by the parallels of latitude 37° 39°. 41° &c.” But latitude 37°, as Jefferson knew, ran below the Ohio. Faced by the embarrassing meanders of that 
            
             river and by the hope of being able to provide for the government of all western territory, ceded and to be ceded, Jefferson looked beyond this stage of planning even in the letter to Madison which described it: “We hope N. Carola. will cede all beyond the same meridian of Kanhaway, and Virginia also. For god’s sake push this at the next session of assembly.” From this point it was an easy transition to the final stage as set forth in the report. 
              
          In respect to the number and location of proposed new states in the Ordinance of 1784, it is necessary to distinguish between what Jefferson proposed and what Congress finally approved. Jefferson has generally been credited with having proposed ten or fourteen new states. Actually, the number was not stated either in the report as submitted or in the Ordinance as adopted. If the bounds of colonies set forth in the report as submitted are plotted on a map—beginning at latitude 31° and going northward to latitude 47°, allowing two degrees for  each state, bounding the east and west lines of the first tier by lines of longitude running respectively through the mouth of the Great Kanawha and the Falls of Ohio, and bounding the east and west lines of the second tier by the western boundary of the first and the Mississippi—a maximum of sixteen states (one falling between the first tier and Pennsylvania) could be provided for, as shown in Map III. Ten of these were given names by Jefferson in the report as submitted. But the mere naming of these ten areas gave them no superior claim in law. They were no more “established” than any of the proposed states lying nameless in other parts of the western territory—all were limited by the same qualifying condition expressly stated in the report: that is, by cessions made or to be made by the states, and their bounds were to follow the terms of the report “as nearly as such cessions will admit.”
          It is true that Jefferson and the committee had in mind the laying off of fourteen new states, but this number appeared in private communications and not in the report as submitted. David Howell not only stated the number that the committee had in mind, but gave the best summary of the general concept developed by Jefferson and his colleagues: “It is proposed to divide the country into fourteen new states, in the following manner. There are to be three tiers of states:—One on the Atlantic, one on the Mississippi, and a middle tier. The middle tier is to be the smallest, and to form a balance betwixt the two more powerful ones. The western tier of states is to be bounded eastwardly by a meridianal line drawn through the lowest point of the rapids of the river Ohio, and the eastern tier is to be bounded westwardly by a meridianal line drawn through the west cape of the mouth of the great [Kanawha] from Lake Erie to the north boundary of South Carolina and Georgia to run west to the first mentioned meridianal line, as their Atlantic coast falls off west” (Howell to Arnold, 21 Feb. 1784; Staples, Rhode Island in the Continental Congress, p. 479).
          This intent is made clear by the Jefferson-Hartley map, now in the David Hartley papers in The William L. Clements Library (see p. 593). Hartley must have obtained a copy of this map from Jefferson in Paris sometime after 6 Aug. 1784 and before 9 Jan. 1785 when he transmitted it to the British ministry, first making a copy for himself. Jefferson’s original, from which Hartley evidently made his copy, is not known to be in existence. But it is not correct to say that “on this manuscript, in Hartley’s hand, are the exact boundaries suggested by Jefferson in his report to Congress” (Thomas Jefferson 1743–1943, a pamphlet issued by the Clements Library describing an exhibit which included the Hartley map) or even that it shows “Jefferson’s proposed division of the western territory into new states” (Malone, Jefferson, I, opposite p. 413). Rather, the Jefferson-Hartley map is a curious combination of what Jefferson and the committee privately intended, what they actually reported, and what Congress finally approved—plus a variation not attributable to any of these. As such, despite its great value and the interest compelled by its association with the remarkable man who copied it, it has been responsible for much of the confusion into which the subject has fallen.
          
          
          Congress in the Ordinance of 1784 retained Jefferson’s two meridians of longitude. But whereas Jefferson proposed to begin with latitude 31° and proceed northward laying off states up to the end of latitude 47°, the amended report reversed the procedure by beginning at latitude 45° and going southward to an indeterminate limit. There was one other important difference. Congress made the Ohio river the southern boundary of the third state in the middle tier (“Saratoga” in Map III; number 7 in the Jefferson-Hartley map) instead of latitude 39°. The Jefferson-Hartley map incorporates and numbers the fourteen states that Jefferson and the committee intended and drops the two southernmost states of the middle tier west of South Carolina and Georgia; it also goes northward to latitude 47° (though parallels are not designated by number). In these respects it is a combination of what the committee privately intended and what they reported. But it also gives the Ohio river as the southern boundary of “Saratoga,” thus agreeing with the amendment made by Congress. Furthermore, the Jefferson-Hartley map shows the eastern boundary of state number 12 as departing somewhat from its meridian of longitude. In this respect it may represent the eastern limit of what the North Carolina cession was expected to be, but neither this departure nor that of subsequent atlases  and maps showing the bounds of cessions made by North Carolina, South Carolina, and Georgia can be properly described as representing what Jefferson proposed or what the Ordinance of 1784 provided. That Ordinance was repealed before any cessions south of the Ohio were made. It is therefore incorrect to show the eastern boundaries of states of the middle tier as departing from the meridian of longitude of the mouth of the Great Kanawha and to describe the result as states “proposed … according to the Ordinance of 1784.” Paullin, Atlas of the Historical Geography of the United States, Plate 46B, makes this error, follows the Jefferson-Hartley map in other respects, and then goes even further by altering the eastern boundary of the two southernmost states in the third or western tier. Among the approximately correct modern representations of what the Ordinance of 1784 provided for are the maps in Andrew C. McLaughlin, The Confederation and the Constitution, p. 116, and E. M. Avery, History of the United States, VI, p. 403; the latter was made by David M. Matteson, but both contain errors.
          Contemporary maps concerning the provisions of the Ordinance of 1784 are quite as confused. This was due in part, no doubt, to the fact that a copy of Jefferson’s report as originally submitted fell into the hands of David C. Claypoole, editor of the Pennsylvania Packet, who printed it on 27 Apr. 1784 as if it had been adopted by Congress. The text used by Claypoole was that of the broadside printed soon after 1 Mch. 1784 for the use of members of Congress (see notes to Document III). Why he should have used this text when the report was recommitted on 17 Mch., reported as revised on 22 Mch., printed again in broadside form for use by Congress, and finally adopted, after being again amended, four days before the appearance of the 27 Apr. issue of the Packet, is an unexplained mystery. Whatever the cause, Claypoole’s premature publication not only started a chain of errors but also disturbed Jefferson, who described it to Hopkinson as “this forgery” and to Gates as “a Report of a committee, erroneously said to be an act of Congress” (TJ to Hopkinson, 3 May 1784; TJ to Gates, 7 May 1784). Claypoole had introduced the report with these words: “The following are the Resolutions of Congress respecting the formation of ten new states. The Committee, consisting of Mr. Jefferson, Mr. Chace, and Mr. Howel, appointed to prepare a Plan for the temporary government of the Western Territory, have agreed to the following resolutions.”
          What appears to be the first published map to make use of the information revealed by the Pennsylvania Packet was A Map of the United States of N. America which appeared in Philadelphia in 1784 in Francis Bailey’s Pocket Almanac for 1785. It contains the names of the ten states as proposed in Jefferson’s original report, but it also shows the southern boundary of the state of “Saratoga” as lying along parallel 39° rather than the Ohio river. It shows the two meridians of longitude as running from the northern boundary of the United States to the southern, though the latter is undefined; but, below parallel 37°, it does not designate any of the bounds of districts that lay along parallels of latitude. It also represents the proposed district of “Washington”  as projecting southward of the Ohio to a western boundary of Virginia running southwestwardly along the Blue Ridge Mountains—an error attributable to no known source. Thus it combines the facts of the report as submitted and of the Ordinance as adopted, plus something evidently drawn from the imagination of the cartographer (see accompanying illustration). This map, printed from the same plate, was used in John McCulloch’s Introduction to the History of America (Phila., 1787); this in turn was reengraved for Johann David Schoepf’s Reise durch einige der mittlern und südlichen vereinigten nord Amerikanischen Staaten (Erlangen, 1788); a reproduction of the last appears in Justin Winsor, Narrative and Critical History of America, VII, 529. William McMurray’s map of 1784, The United States According to the Definitive Treaty of Peace, indicates that the “lines singly coloured N.W. of the Ohio, are the divisions of that Country into Ten new States, by a Resolve of Congress of April 23d. 1784.” None of these is named in the map, but the Ordinance of 1784 did not designate ten or any other specific number of states and did not stipulate that those contemplated were to lie “N.W. of the Ohio.” Moreover, McMurray was able to get ten states in that area only by bounding one state at parallel 47°, which was contrary to the Ordinance, and by counting as another the area lying northward of that parallel, which was contrary to Jefferson’s report as submitted. He also bounded “Michigania” on the east by the meridian of longitude, not by Lake Michigan as called for by Jefferson’s report. Further, the district that Jefferson proposed to call “Polypotamia” was bounded in McMurray’s map on the north by parallel 39°, eastward by the meridian of the Falls of the Ohio, southward by the Ohio, and westward by the Mississippi—an area contemplated as a state neither in Jefferson’s proposal nor in Congress’ resolution. No boundaries were given in the map for the territory south of the Ohio. John Fitch’s Map of the North West Parts of the United States, which was expressly derived from maps by Hutchins and McMurray, followed the latter’s errors in designating the boundaries of the divisions north of the Ohio, but, by Fitch’s calculations, the eastern boundary of “Michigania” included in that district a part of the Michigan peninsula that Jefferson’s report had allocated exclusively to “Cherronesus.” Fitch also stated that these boundaries represented “the form which that country is to be laid off into according to an ordinance of Congress May 20, 1785.” But the ordinance of 20 May 1785 concerned the disposition of public lands and contained no divisions of proposed future states. Delamarche’s Etats-Unis de L’Amérique Septentrionale (Paris, 1785) stated that “l’Etat de Vermont … a été reuni depuis le Congrés du 4 Juillet 1776” and added: “Il se forme encore 10 autres nouveaux Etats dans les Contrées comprises depuis le Lac des Bois, le Confluent de l’Ohio, et le Mississipi qu’on nomme Territoire Occidental.” This, thought Delamarche, would give the Union twenty-four states in all and, with understandable confusion in spelling, he listed the Jeffersonian names of ten of the proposed new states.
          Claypoole’s premature publication of the committee report is no doubt responsible also for starting the long line of derisive and mirthful  comments engendered by Jefferson’s proposed names of ten of the new states. Except for the Pennsylvania Packet’s printing of the report and the consequent inclusion of the names in maps, Jefferson’s nomenclature might have slumbered in the oblivion of the archives of the Continental Congress and thus escaped more or less partisan ridicule. But it is to be observed that most of these names were Indian derivatives, two were geographical features translated into classical form, and one was a tribute to Washington. This was a reflection of Jefferson’s lifelong interest in Indian names—for example, he wisely revived the ancient aboriginal name of “Anacostia” and substituted it for “Eastern Branch” as applied to the Potomac at Washington (TJ to Ellicott, 15 Jan. 1793). The names of two modern states—Michigan and Illinois—are derived from the same source that Jefferson used, though he applied one to a different area and gave both a different form. “Pelisipi” seems quite as euphonious and has certainly as respectable an etymology as “Mississippi,” and if Jefferson’s addition of a classical ending to the former may seem unusual or offensive, it was no more so than the ending of the name of Georgia or of that of his own state or of the names proposed for new colonies such as “Charlotta,” “Charlottina,” and especially, “Vandalia.”
          But there is an even more important point about the proposed names as revealed by the texts presented in this group of documents. It has been assumed that because Jefferson’s names were dropped by Congress and have been often ridiculed since, “his list was not liked” at the time he proposed it (Malone, Jefferson, I, 413; Burnett, Letters of Members, VII, xxxix). There does not seem to be any contemporary evidence to sustain this view. On the contrary, there is conclusive evidence in the text of Jefferson’s report as printed for the members of Congress (Document III, notes 21–25) that Congress considered retaining all but one of Jefferson’s names: the southern boundary of one of Jefferson’s named districts (“Saratoga”) was altered and all of the boundaries and the name of another (“Pelisipia”) were deleted before the whole of this section was struck out of the report.
          The fact that “Pelisipia” was the district singled out for elimination provides possibly the best explanation for the deletion of all of Jefferson’s proposed nomenclature. This is not to suggest that “Pelisipia,” considered solely as a name, was viewed with less favor than any of the other names on the list—or indeed that it or any of the proposed names, as one scholar has put it, “met with disapproval from unromantic members of Congress at the time” (Burnett, Letters of Members, xxxix). Such an inference, resting solely upon the fact that the names were ultimately eliminated from the report, becomes inadequate as an explanation in light of the knowledge that, at one stage of the debate, Congress considered the elimination of only one of the names. Since the name of that district, etymologically and euphonically, had as sound a basis as most of those Congress considered retaining, the explanation must be sought in some characteristic distinguishing it from the others. This distinction, it is suggested, lies in the boundaries and location of “Pelisipia.” Its southern and northern boundaries were parallels 39° and 41° respectively. They embraced an area southward of the Ohio  that had not been ceded, but this could not have been the cause of the elimination of Pelisipia for two reasons: (1) the report dealt with the entire national domain, ceded and to be ceded, not merely with that part of it lying northward of the Ohio; and (2) “Polypotamia” was also bounded by parallels 39° and 41° and ran southward of the Ohio—yet was carefully retained in the very paragraph from which, by amendment in Congress, “Pelisipia” and its bounds were deleted.
          But there are two facts that distinguish the boundaries and area of “Pelisipia” from those of all of the remaining nine districts named by Jefferson. First, by an amendment in Congress that may well have been a part of that which eliminated “Pelisipia,” the southern boundary of “Saratoga” was placed at the Ohio river, thus removing from “Pelisipia” and adding to its neighbor on the north that part of its territory lying between the Ohio and parallel 39°. All other northern and southern boundaries of the districts ran along odd-numbered parallels of latitude. Second, that part of “Pelisipia” southward of the Ohio embraced almost all of an area already known to the public in general and certainly to members of Congress as Kentucky; Filson’s Kentucke appeared later in 1784 and referred to the region as “now called Kentucke, then [1767] but known to the Indians, by the name of the Dark and Bloody Ground” (Willard Rouse Jillson, ed., Filson’s Kentucke, Filson Club Publications No. 35, Louisville, 1930, p. 8). Moreover, even while Jefferson’s committee was drawing up its report, a petition had arrived at Annapolis from the inhabitants of that region asking Congress to “lay off Kentuckey Settlement westward of the Cumberland Mountains in a free, Independent State … and receive us into the fœderal Union” (Virginia delegates to Harrison, 20 Feb. 1784, and its enclosure; Howell to Arnold, 21 Feb. 1784, Burnett, Letters of Members, VII, 521). 
          Possibly these facts were pointed out in the debates in Congress on Jefferson’s report as originally submitted. It may have been argued that the selection of a name for a region already settled, already known by an accepted designation, and already petitioning for admission to the Union might well be left to the inhabitants who referred to it by that name. It may have been suggested that Virginia, which had already erected three counties in that area (Lincoln, Jefferson, and Fayette), might herself establish the region of Kentucky as a separate state running northward and westward to the Ohio. It should not be overlooked that David Howell, Jefferson’s colleague on the committee, reported that when the Kentucky petition was before Congress a motion was made to refer it to “the State of Virginia, within whose jurisdiction the petitioners live. The motion was opposed and finally rejected … the object was to establish their jurisdiction over that Country by a side wind, as the phrase is” (Howell to Arnold, 21 Feb. 1784; Staples, Rhode Island in the Continental Congress, 478–9). The cause of this maneuvering, Howell added, was that Col. George Morgan was expected, “and is now actually arrived here on the business of originating an action in behalf [of] the Indiana Company against the ancient dominion.” Morgan’s petition was read in Congress on 1 Mch. 1784, the very day that the Virginia Deed of Cession was made and the  report on a plan for government of the western territory submitted. Jefferson and the other Virginia delegates voted unanimously against committing it, as they did against a motion to consider and prepare an answer to New Jersey for sponsoring Indiana’s cause (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvi, 110–12). It may well be that in the debates on Jefferson’s report only a week later, the Virginia delegates themselves took the lead in amending the southern boundary of “Saratoga” and in eliminating “Pelisipia” because of the threat from the Indiana company. This explanation of the rejection of “Pelisipia” is, of course, conjectural, but so is the view that the “names met with disapproval from unromantic members of Congress”—and it squares better with the knowledge now available that Congress first deleted one name and then all.
          But the question still remains why Jefferson threw out the name Kentucky (or even Ohio) in favor of “Pelisipia.” Jefferson’s report referred to “the Ohio, otherwise called the Pelisipi” (Document III), thereby proving that he deliberately rejected the better-known name of the river for one not so well known (“Pelesipi” or “Pelisipi” is the name usually given on 18th century maps to what is now the Clinch river, but Vaugondy’s Partie de l’Amerique Septentrionale, 1755, gives the Ohio as “Ohio ou Splawacipiki” though it also designates the Clinch as “Pelesipi”; and The Seat of the War in the Middle British Colonies, Sayer and Bennett, 1776, refers to the “Ohio R. or Palawa-Thepiki”). He may have done this because of the difficulty presented by making Ohio’s ending consistent with that chosen for the other districts—“Ohioia” would certainly have invited opposition.
          A still more puzzling question remains: why, in fact, did Jefferson attempt to name any of the states? Contrary to the generally accepted view, the Ordinance of 1784 provided a greater measure of local autonomy than did the Ordinance of 1787 which repealed it. As Jensen has pointed out: “Jefferson’s Ordinance provided for democratic self-government of western territories, and for that reason it was abolished in 1787 by the land speculators and their supporters who wanted congressional control of the West so that their interests could be protected from the actions of the inhabitants” (Merrill Jensen, The New Nation, p. 354). Evidences of this appear, in fact, in the amendments offered to Jefferson’s report in the debates of 19–23 Apr. 1784 (see notes to Document IV). But if Jefferson provided a full measure of local autonomy while the Northwest Ordinance of 1787 established a centralized control and appointive power in Congress imitative in some respects of the kind of colonial administration prevailing before the Revolution, it is difficult to see why he was unwilling to grant to the inhabitants the right of naming a state that he was content to let them originate. 
          The debates in Congress on Jefferson’s report were also undoubtedly influenced by consideration of a closely related problem—that of persuading the states to make further cessions of territory to the United States. On 8 Mch. 1784, the day on which Jefferson’s report was brought up for discussion, Chase, Howell, and Sherman were appointed a committee “to consider and report what further measures  are necessary on the part of Congress to obtain of the several states claiming western territory liberal cessions of such claims agreeably to the resolutions of 6 Sept. and 10 Octr. 1780” (PCC: No. 186). This action must have been prompted by the inclusion in Jefferson’s report of all territories to be ceded as well as those already ceded. The fact that the committee personnel, except for the significant substitution of Sherman for Jefferson, was the same as that for the report on a plan for the government of the western territory seems to confirm this supposition. Though Chase was chairman, Sherman drew the report, which was presented on 15 Mch. (printed in JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvi, 142–3; the original in Sherman’s hand is in PCC: No. 30, p. 47).
          Sherman’s report cited the cessions made by New York and Virginia and declared that they “have been accepted by the United States in Congress, but no act hath been done to quiet or recognize the right of said States to the residue.” It then urged “an amicable settlement of all disputes respecting the territorial claims” as a measure calculated to “promote harmony among the States and strengthen their federal union.” It also “earnestly recommended” to those states still claiming large tracts of western territory “to authorize their delegates in Congress to make liberal cessions … and instruct them previously to confer with a comittee of Congress in order to agree on what cessions it may be proper for such States to make, and the United States to accept … and the said States be entitled to the guaranty contained in the articles of Confederation for securing to them the residue of their claims.” It is possible to interpret the purport of this resolution as being an effort to avoid by previous consultation such long negotiations as took place in the three years from 1781 to 1784 when Virginia and Congress finally arrived at a compromise on what was proper for the former “to make, and the United States to accept.” But a more realistic appraisal, especially in the light of the concluding clause of the report, would refer Sherman’s report to the context of his struggle with Jefferson over the Wyoming affair and to what some thought was “a State juggle contrived by old Roger Sherman to get a side wind confirmation to a thing [the Connecticut Western Reserve] they had no right to” (see documents pertaining to the Connecticut-Pennsylvania territorial dispute, printed under 21 Jan. 1784, and editorial note). This conjecture is further supported by the fact that, on 16 Mch., Gerry moved that Sherman’s report be recommitted to the Grand Committee, of which Jefferson was chairman. It is significant that Jefferson seconded this motion, which was carried. The very next day Jefferson’s report on the plan for the government of the western territory was also recommitted. Both reports were again brought up by Jefferson on 22 Mch. 1784 (Jcc, xxvi, 143; PCC: Nos. 186, 191). In view of the relatedness of the subjects and of the parallel in timing, it is difficult to escape the conclusion that, in forcing Sherman’s report to be recommitted to a committee of which he himself was chairman so that he could draft the report, Jefferson was merely carrying to a new plane the struggle with Sherman begun in the matter of the Wyoming business. This becomes even clearer when the report by Jefferson that displaced Sherman’s is examined (see Document VI).  Whereas Sherman’s report was one that opened the door to, if indeed it did not invite, “arrangements” between the delegates of a state and Congress as to what was proper for a state to offer and Congress to accept, Jefferson’s report—as had the resolutions of 1780—merely appealed to the liberality of the states and urged the necessity of their complying with Congress’ earlier solicitation, leaving the terms of cession in the hands of the state making it. In this phase of the struggle also, Sherman would appear to have lost to Jefferson, though the defeat was temporary and was reversed when the Connecticut cession was accepted in 1786.
          Even more important than this was the object expressed in Jefferson’s report that “this too is the time when our Confederacy with all the territory included within it’s limits should assume it’s ultimate and permanent form.” Such a view merely brought the report on state cessions in line with the report on a plan for government of the whole of the national domain. Nevertheless, Congress refused to accept this concluding paragraph of the report and watered it down to the following: “That Congress still consider vacant territory as an important resource; and that therefore the said states be earnestly pressed, by immediate and liberal cessions, to forward these necessary ends, and to promote the harmony of the Union” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvi, 317; Document VI, note 8).
        